       Case 3:20-cv-00047-BSM Document 4 Filed 05/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

DOUGLAS EUGENE CAUSEY                                                      PLAINTIFF

v.                         CASE NO. 3:20-CV-00047-BSM-PSH

GREENE COUNTY DETENTION FACILITY                                         DEFENDANT


                                    JUDGMENT
     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of May, 2020.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
